Citation Nr: 0618529	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-34 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.  

This appeal arises from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In his April 2004 notice of disagreement, the veteran limited 
the issues on appeal to the evaluation of his service-
connected PTSD and service connection for hearing loss and 
tinnitus.  38 C.F.R. § 20.200 (2005).  Subsequently, the RO 
in a January 2006 rating decision granted a 100 percent 
rating for PTSD.  That decision has resulted in there being 
no case or controversy as to that issue.  Therefore, it is 
moot.  Aronson v. Brown, 7 Vet.App. 153, 155 (1994).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A VA audiological evaluation in April 2004 revealed the 
veteran had a bilateral hearing loss by VA standards.  
38 C.F.R. § 3.385 (2005).  Bilateral mild flat sensorineural 
hearing loss was diagnosed.  The VA audiologist stated the 
hearing loss was not typical of noise induced hearing loss.  
This was based on the audiometric configuration and case 
history.  She also stated that with sensorineural hearing 
loss and tinnitus the etiology or cause of the damage to 
hearing was usually of the same origin.  

March 1966 service medical records reveal the veteran 
contracted malaria while serving in the Republic of Vietnam.  
He was originally diagnosed in November 1965.  Subsequently, 
he suffered three relapses.  He was treated with Chloriquin, 
quinine, Atabrine, daraprin and sulfadiazine.  Medicines used 
in the treatment of malaria are known to be possibly 
ototoxic.  The RO only requested a medical opinion as to any 
relationship between noise exposure in service and the 
currently diagnosed hearing loss and tinnitus.  There is no 
medical opinion addressing whether the medications used to 
treat the veteran's malaria caused him to develop hearing 
loss or tinnitus.  The claim must be remanded to obtain a 
medical opinion addressing any causal relationship between 
the treatment for malaria in service and the currently 
diagnosed hearing loss and tinnitus.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that Veterans Claims Assistance 
Act (VCAA) notice of requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  The veteran was not adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase.   The 
October 2003 letter to the veteran notifying him of VCAA did 
not include the required notice as per Dingess.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for hearing loss or 
tinnitus since May 2005.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.

2.  VA should afford the veteran an ear, 
nose and throat examination by a 
physician.  The purpose of the 
examination is to determine if there is 
any causal relationship between the 
treatment for malaria and noise exposure 
in service and the currently diagnosed 
hearing loss and tinnitus.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The examiner is asked to 
specifically review the February 1966 
service medical records which outline the 
veteran's inservice treatment for 
malaria.  After taking a history from the 
veteran, reviewing the results of the May 
2005 VA audiological evaluation and 
examining the veteran, the physician is 
asked to answer the following questions:  
Is it at least as likely as not that the 
currently diagnosed bilateral hearing 
loss is related to any incident in 
service?  Is it at least as likely as not 
that the currently diagnosed tinnitus is 
related to any incident in service?  

3.  VA must provide the veteran proper 
notice of the law and regulations and the 
type of evidence necessary to establish a 
disability rating and/or effective date 
for hearing loss and tinnitus as required 
by Dingess/Hartman. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


